Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 25 August 2022 with respect to the rejection(s) of claim(s) 28-30, 32-33, 44 under 35 USC 103 have been fully considered and are persuasive. Specifically, the claims were amended to recite the order of the phases and the interval sequences. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarnagin and Lucke. Claim 45 is newly added. Claims 28-30, 32-33, 45-45 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28-30 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin (US 2011/0300010) in view of Lucke (US 2002/0127115).
Regarding claim 28, Jarnagin discloses a system for moving fluid comprising a rotatable peristaltic pump mechanism (120, figure 2, [0037]), a housing (110, figure 1, [0037]) for housing at least a portion of the peristaltic pump mechanism, a flexible tube unit (254, 244, 246) configured to be connected at an access port end to the patient access port (one end of the tube can be connected as desired [0060]), and at a collection unit end (256) to a collection unit ([0060]), a cover (140, figure 2) for covering movable parts of the peristaltic pump mechanism ([0043]), a regulator unit (100, figure 1, [0036]) configured to regulate a rotational speed of the peristaltic pump mechanism [0035-0036]), wherein the flexible tube unit is configured to form a loop (figure 2 and 12A shows the loop) suitable to be placed in one way only (as opposed to placing a tube different ways) at peristaltic pump mechanism such that the rotatable peristaltic mechanism to compress a pump portion (246) of the flexible tube unit repeatedly such that pumping occurs in a desired direction ([0060], [0064-0066]).
Jarnagin does not disclose wherein the regulator unit is configured to, upon user command, perform a drainage cycle, the drainage cycle comprising an acceleration phase performed within a time interval of 20 seconds to 40 seconds, during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm, and an operational phase performed after the acceleration phase and within an interval of 150 seconds and 250 seconds, wherein the pump is controlled to keep the first rpm, and a deceleration phase performed after the operational phase and within an interval of 20 to 40 seconds during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm 
Lucke discloses a peristaltic pump relatively pertinent to problem posed by Applicant of controlling fluid movement through pumps. Lucke teaches the regulator unit (200) is configured to, upon user command, perform a drainage cycle ([0006-0008], [0027], the movement of the roller pump is a drainage cycle from start to stoppage of the pump), the drainage cycle comprising an acceleration phase, during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm ([0006-0008], starting the pump to rotate and move fluid through the pump), and an operational phase performed after the acceleration phase, wherein the pump is controlled to keep the first rpm ([0006-0008]), and a deceleration phase performed after the operational phase during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm ([0006-0008], [0027], pump breaking decelerates the pump to 0 rpm).
Jarnagin and Lucke do not teach the acceleration phase performed within a time interval of 20 seconds to 40 seconds, the operational phase within an interval of 150 seconds and 250 seconds, the deceleration phase within an interval of 20 to 40 seconds.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select a desirable and optimal range of operation for the drainage cycle for the purpose of operating the pump device to pump fluid. The interval times for the phases are result effective parameters. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Lucke teaches that in order for the fluid to move through the device, the timing of the device is important to determine when to stop the pump; therefore, the interval timings of the phases have a direct effect in performing the procedure to pump fluid (¶[0006-0008] and [0027]), thus being result effective variables. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “preferably” be within the claimed ranges (specification pp. [0020]).
Regarding claim 29, Jarnagin discloses a cylindrical or partially cylindrical inner surface (inner surface of 243, figure 13 along with surface 136, figure 6), wherein the loop of the flexible tube unit is configured to be placed in one way only at the pump mechanism to compress the pump portion of the flexible tube unit repeatedly against the inner surface contributing to efficient pumping in the desired direction ([0060], [0064-0066]).
Regarding claim 30, Jarnagin discloses holding means (140) configured to be set in an open position (figure 2) and closed position (figure 5B), when set in closed position provides the cylindrical inner surface (the cover has an inner surface) and simultaneously constitutes the cover.
Regarding claim 44, Jarnagin and Lucke do not teach the acceleration phase at 30s operational phase of 200s and deceleration phase of 30s.
Jarnagin and Lucke do not teach the acceleration phase at 30s operational phase of 200s and deceleration phase of 30s.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select a desirable and optimal range of operation for the drainage cycle for the purpose of operating the pump device to pump fluid. The interval times for the phases are result effective parameters. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Lucke teaches that in order for the fluid to move through the device, the timing of the device is important to determine when to stop the pump; therefore, the interval timings of the phases have a direct effect in performing the procedure to pump fluid (¶[0006-0008] and [0027]), thus being result effective variables. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “preferably” be within the claimed ranges (specification pp. [0020]).
Regarding claim 45, Jarnagin and Lucke do not teach the regulator unit is configured to performthe drainage cycle within a timing interval of 190-330s.
Jarnagin and Lucke do not teach the regulator unit is configured to perform the drainage cycle within a timing interval of 190-330s.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select a desirable and optimal range of operation for the drainage cycle for the purpose of operating the pump device to pump fluid. The interval time for the cycle are result effective parameters. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Lucke teaches that in order for the fluid to move through the device, the timing of the device is important to determine when to stop the pump; therefore, the interval timings of the phases have a direct effect in performing the procedure to pump fluid (¶[0006-0008] and [0027]), thus being result effective variables. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “preferably” be within the claimed ranges (specification pp. [0020]).
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin in view of Lucke further in view of Boukas (US 2010/0241026).
Regarding claim 32 and 33, Jarnagin discloses wherein the flexible tube unit have a drainage tube first portion (254, figure 12A) and a drainage tube second portion (256, figure 12A), and wherein the second portion have an outlet end that can be connected to a collection unit ([0060]), but neither Jarnagin nor Lucke disclose said unit being provided with chemical indication means, to provide the user with information regarding the chemical parameters of the fluid in the collection unit, the chemical indicating means is color shifting indication means.
Boukas discloses a collection device relatively pertinent to problem posed by Applicant of holding material to be tested. Boukas teaches using color shifting strips (320, figure 12, [0056]) which are chemically indicating of toxins and pathogens in the collection unit (310).
Boukas provides test strips in order to indicate toxins and pathogens in the material of the collection unit. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Jarnagin with the color indicating strip of Boukas in order to indicate toxins and pathogens in the collection unit.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781